Citation Nr: 0023516	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Title 38, Chapter 35 
benefits based on a grant of service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976 and from November 1977 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for the cause of the veteran's death and eligibility for 
Title 38, Chapter 35 (Chapter 35) benefits based on a grant 
of service connection for the cause of the veteran's death.  

As a procedural matter, the Board notes that, in the 
substantive appeal, the appellant appears to have raised the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bacterial infection as a result of 
the veteran's final hospitalization.  In the informal brief 
presentation, the appellant's representative asserts only a 
§ 1151 claim, not a claim for service connection for the 
cause of death.  If the appellant desires to pursue the 
§ 1151 issue, she and/or her representative should do so with 
specificity at the RO.  Further, if she determines that she 
does not want to pursue the cause of death claim, she must 
withdraw the request, in writing.


REMAND

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In November 1997, the veteran died at age 45.  The 
cause of death, as listed on the death certificate, was 
septic shock, chronic liver disease, gastrointestinal 
bleeding, and hepatic encephalopathy.  The appellant asserts 
that the veteran's service-connected disabilities contributed 
to the cause of death.  The Board notes that, for purposes of 
the regulations, a contributory cause of death is defined to 
be one that "contributed substantially or materially" to 
death, that it "combined" to cause death, that it "aided 
or lent assistance" to the production of death.  It is not 
sufficient to show that it casually shared in producing death 
but rather a causal connection must be shown.  38 C.F.R. 
§ 3.312 (1999).

After a review of the claims file, the Board finds that a 
remand is in order, in order to have all potentially 
pertinent records available.  First, although the RO noted 
that the veteran died at a private residence, the appellant 
suggests that the veteran developed a bacterial infection, 
required hospitalization by the VA and ultimately died as a 
result of the infection.  However, there is no indication 
that the veteran was treated for a bacterial infection during 
his hospitalizations from May-June and July-August 1997, the 
last medical records currently associated with the claims 
file.  There is a medical records folder on file noted to be 
Volume I of II.  It appears that there may be another volume 
of VA records that should be associated with the claims file.  

Thus, it is unclear to the Board whether the veteran received 
additional medical treatment from August 1997 until the time 
of his death in November 1997, and, if so, where he received 
the treatment.  Accordingly, to the extent medical records 
are available, including any terminal hospital records, they 
should be associated with the file.  

Further, it is the Board's view that a medical opinion is 
necessary to determine whether the veteran's service-
connected disabilities "contributed substantially or 
materially" to death, "combined" to cause death, or "aided 
or lent assistance" to the production of death.  Finally, 
the appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In view of the foregoing, this case is REMANDED for 
the following actions:

1.  The RO should clarify with the 
appellant and her representative whether 
she desires to continue the claim for 
entitlement to benefits for cause of the 
veteran's death and or Chapter 35 
benefits.  If not, she should withdraw 
the claim in writing.

2.  If she wishes to pursue the cause of 
death claim on the basis of a service 
connected disorder causing or 
contributing to death, an attempt should 
be made to determine whether additional 
medical records are available, including 
records from the veteran's final 
hospitalization, as appropriate, with the 
claims file.  Further, to the extent that 
outpatient treatment records or private 
medical records are available, which are 
not already associated with the claims 
file, for the veteran's treatment from 
August 1997 to the time of his death in 
November 1997, those should also be 
associated with the claims file.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center, identified by the 
appellant to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

3.  After assembling the aforementioned 
data, the RO should arrange for the 
claims file to be reviewed by the 
appropriate VA physician in order to 
render an opinion, in writing, with 
reasons and rationales, indicating 
whether the veteran's service-connected 
disabilities were a contributory factor 
in the cause of the veteran's death.  
Specifically, the examiner should address 
whether the veteran's service-connected 
disabilities "contributed substantially 
or materially" to death, "combined" to 
cause death, or "aided or lent 
assistance" to the production of death.  
The examiner should discuss whether the 
veteran's service-connected disabilities 
"casually shared" in producing death or 
whether the evidence is sufficient to 
show an actual "causal connection" 
between his service-connected 
disabilities and the veteran's death.  

The examiner is also asked, based on 
his/her review of the evidence of record, 
to discuss the level of impact, if any, 
the veteran's nonservice-connected 
medical disabilities had on his death.  
The claims file must be made available to 
the examiner and the opinion associated 
with the claims file.  If there appears 
to be no causal connection between the 
veteran's service-connected disabilities 
and his death, that should be set out in 
the opinion.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  All additional evidence 
and argument submitted by the appellant 
should be considered.  In the event the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


